Citation Nr: 0637250	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-41 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for nasopharynx 
carcinoma.

4.  Entitlement to service connection for squamous cell 
carcinoma.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

The PTSD claim

The veteran filed c claim of entitlement to service 
connection for PTSD in December 2001.  His claim was denied 
by the RO in a July 2002 rating decision, which the veteran 
duly appealed.  

Following the veteran's perfection of that appeal, the Board 
undertook additional evidentiary development pursuant to 
authority granted by 38 C.F.R. § 19.9 (a) (2) (2002).  Before 
the Board's development action could be completed, however, 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 27 F.3d 1339 
(Fed. Cir. 2003).  As a result of the Federal Circuit's 
decision, the Board remanded the case in November 2003 so 
that the additional development could be undertaken at the RO 
level. 

The RO granted service connection for PTSD in a September 
2004 rating decision.  
A 10 percent disability rating was assigned.  The veteran 
perfected an appeal as to the assigned rating.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability].    

After the veteran's perfection of his appeal, and following 
the issuance of the most recent statement of the case by the 
RO, the veteran submitted additional medical evidence in the 
form of a December 2005 psychiatric examination report from 
his private psychologist, Dr. M.C.  He has waived review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).

The tinnitus claim

Service connection for tinnitus was granted in a November 
2001 RO rating decision.  A 10 percent disability rating was 
assigned therefor.

The veteran filed an increased rating claim for tinnitus in 
December 2003, which  was denied in a March 2004 rating 
decision.  The veteran subsequently perfected an appeal.

The cancer claims

The veteran filed claims of entitlement to service connection 
for cancer of the nasopharynx and squamous cell carcinoma in 
January 2005.  Those claims were denied by the RO in an April 
2005 rating decision.  The veteran duly appealed.

Issue not on appeal

The veteran was denied service connection for bilateral 
hearing loss in a November 2001 rating decision [the same 
decision granted the veteran service connection for tinnitus 
and assigned a 10 percent rating].  The veteran did not 
timely file a notice of disagreement (NOD) with respect to 
the matter of service connection for hearing loss, and that 
issue is therefore not currently in appellate status.  

Although the veteran referred to the issue of entitlement to 
service connection for hearing loss in his December 2002 
substantive appeal of his PTSD claim, such does not 
constitute a valid NOD with respect to the hearing loss 
claim, because it was received more than one year following 
the November 2001 rating decision.  See 38 C.F.R. § 20.302 
(2006).  

If the veteran wishes to reopen his previously-denied claim 
for bilateral hearing loss, either he or his attorney should 
contact the RO.


FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for VA psychiatric examinations scheduled 
for June 18, 2002; May 16, 2003; and August 19, 2004.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The evidence of record indicates that no cancer of any 
kind was manifested in service or within the initial post-
service year.

4.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's claimed nasopharynx 
carcinoma and his military service, to include his presumed 
exposure to herbicides in Vietnam.

5.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's claimed squamous 
cell carcinoma and his military service, to include his 
presumed exposure to herbicides in Vietnam.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006).

3.  Service connection for nasopharynx carcinoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a),(e) (2006).

4.  Service connection for squamous cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a),(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for his service-connected 
PTSD and tinnitus.  He essentially contends that the 
symptomatology associated with each condition is more severe 
than that contemplated by the currently-assigned 10 percent 
ratings.  He also seeks service connection for nasopharynx 
and squamous cell carcinomas.  He contends that these cancers 
are the products of presumed in-service exposure to Agent 
Orange.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in February and June 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The February 2005 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "an injury in military 
service, or a disease that began in or was made worse during 
military service, or [that] there was an event in service 
that caused an injury or disease;" a "current physical or 
mental disability;" and a "relationship between your 
disability and an injury, disease, or event in military 
service."  The June 2005 letter further advised the veteran 
that to "establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the February 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

This letter also notified the veteran that VA would assist 
him "by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  With respect to scheduled examinations, the 
June 2005 letter warned the veteran that "[f]ailure to 
report for a VA medical examination may have adverse 
consequences, including the possible denial of your claim" 
(emphasis as in original).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2005 letter instructed the veteran 
to "[c]omplete, sign, and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to 
[VA], for any private medical records you would like us to 
request.  Use a separate form for each doctor or hospital 
where you were treated" (emphasis as in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The February 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that VA informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his increased rating claims.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  However, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), that timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be specifically pled.  
In Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As explained above, the 
veteran received such notice and was given the opportunity to 
respond.  Neither the veteran nor his attorney has pointed to 
any prejudice resulting from the timing of the VCAA notice.  

In any event, the Board finds that no such prejudice exists.  
The Board notes that the veteran is represented by an 
attorney who is presumed to be familiar with the provisions 
of the VCAA, as well a what evidence is needed to 
substantiate the veteran's claims.  

There can be no question that the veteran and/or his attorney 
are familiar with what is required to substantiate his 
claims.  During the pendency of this appeal, he submitted two 
psychiatric examination reports from a private psychologist 
which chronicles in detail the symptomatology allegedly 
associated with the veteran's PTSD.  The veteran also 
submitted a nexus opinion from a private physician which 
suggests that the veteran's nasopharynx and squamous cell 
carcinomas are related to his in-service herbicide exposure.  
By submitting evidence regarding the severity of his 
psychiatric disability and the etiology of his carcinomas, 
the veteran has clearly demonstrated knowledge of the type of 
evidence needed to substantiate his claim.  

Moreover, in the year and a half which has elapsed since the 
veteran was sent his most recent VCAA letter, he has not 
identified any additional evidence which has yet to be 
obtained.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, element 
(5), effective date, is rendered moot via the RO's (and the 
Board's) denial of an increased rating for PTSD and tinnitus 
and service connection for nasopharynx and squamous cell 
carcinomas.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of an increased rating or 
the grant of service connection.  

The veteran's claims of entitlement to service connection for 
cancers was denied based on element (3), the relationship 
between his disability and period of service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

As explained in greater detail below, the veteran's increased 
rating claim for PTSD is being denied based on his failure to 
report for VA examinations.  He has, however, been provided 
with VCAA notice with respect to element (4), degree of 
disability, by way of the June 2005 VCAA letter.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

The Board also notes that the resolution of the veteran's 
increased rating claim for tinnitus is based on the operation 
of law.  The provisions of the VCAA are therefore not 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 
2-2004 held that under 38 U.S.C.A. § 5103(a) VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VA.

The veteran's increased rating claim for tinnitus deals with 
the issue of whether VA regulations allow for the assignment 
of separate disability ratings for tinnitus "in each ear."  
The pertinent facts with respect to this issue are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this issue, and therefore the provisions of 
the VCAA are not applicable.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, multiple examination reports from the veteran's 
private psychologist, Dr. M.C, and the opinion of a private 
physician, Dr. M.B.  

As noted above, the veteran failed to report for VA 
examinations scheduled for June 18, 2002; May 16, 2003; and 
August 19, 2004.  This includes a psychiatric examination 
which was scheduled pursuant to the Board's November 2003 
remand.  The consequences for the veteran's failure to report 
for these examinations will be discussed in detail below.  
Neither the veteran nor his attorney has indicated that any 
other pertinent evidence exists which has not already been 
obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a Board 
hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of that 
statute.  In light of the veteran's disinclination to fully 
cooperate with the process, all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Under these circumstances, the Board can 
identify no further development that would avail the veteran 
or aid the Board's inquiry.  Accordingly, the Board will 
proceed to a decision on the merits.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 10 percent 
disabling.

Pertinent Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2005) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).

Additionally, 38 C.F.R. § 3.326 (2006) provides:

(a) Where there is a claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination.

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.  However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms "examination" and "reexamination" include 
periods of hospital observation when required by VA.

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Analysis

The veteran, apparently acting on advice of counsel, has 
failed to report for multiple VA examinations which were 
scheduled to determine the nature and severity of his 
service-connected PTSD.  Those examinations were scheduled 
for June 18, 2002; May 16, 2003; and August 19, 2004. 

In various correspondence, the attorney argued that the 
veteran "submitted medical evidence sufficient for rating 
purposes.  The Department of Veterans Affairs has not held 
this medical evidence to be either adequate, or inadequate 
for rating purposes."  See letter from attorney dated June 
10, 2005.  

The attorney further contended that the veteran "is not 
refusing to attend the scheduled VA compensation examination, 
he is requesting, however, that the VA Regional Office 
adjudicate the previously submitted medical evidence to 
determine its adequacy."  See letter from attorney dated 
August 13, 2004.  

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2006).  

Section 3.655, however, is only effective where (1) 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and (2) a claimant, without good cause, fails 
to report for such examination, or reexamination.  38 C.F.R. 
§ 3.655(a) (2006).

In the instant case, the veteran, through counsel, argues 
that the private medical reports of Dr. M.C. are adequate for 
rating purposes.  Although the veteran and his attorney 
contend that ample evidence exists to decide his increased 
rating claim for PTSD, determining the adequacy of the 
evidence is not the responsibility of the veteran.  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2006); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  38 C.F.R. § 3.326(a) (2006) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

The RO has determined (and for reasons discussed below, the 
Board agrees) that the record in this case is incomplete.  
Thus, contrary to the attorney's assertions, the RO has in 
fact "adjudicated" the matter of the adequacy of the 
medical evidence of record.  The RO attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of VA psychiatric examinations.  
This was is not motivated by any desire to deny the veteran's 
claim or to draw out the appeals process, as the attorney 
impliedly alleges without providing any support for that 
allegation.  Rather, the development of the record is 
mandated by VA regulations and decisions of the Court.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's 
duty to assist includes the conduct of a contemporaneous 
medical examination].  The Board additionally observes that 
the Court's jurisprudence is replete with remands because the 
evidentiary record is inadequate.  Cf. Green v. Derwinski, 1 
Vet. App. 121 (1991).

In this case, examination of the veteran is necessary.  
See 38 C.F.R. § 3.159 (2006).  The only two pieces of medical 
evidence of record regarding the veteran's PTSD are the 
December 2001 and December 2005 examination reports of Dr. 
M.C.  
As explained immediately below, each of these reports is 
either internally inconsistent or inconsistent with the 
remainder of the record.  The reports are inadequate for 
rating purposes, and a thorough examination of the veteran is 
necessary.  The veteran has refused in no uncertain terms to 
report for such examination.

With respect to internal inconsistency, Dr. M.C.'s December 
2001 report contains several contradictory statements which 
need to be resolved by a VA psychiatric examination.  
Throughout the body of the December 2001 examination report, 
Dr. M.C. outlined relatively minor psychiatric 
symptomatology.  He noted that the veteran held full time 
employment, regularly went hunting and fishing, and took part 
in social activities with family and friends.  Anxiety and 
depressive symptoms were noted to be "mild" or at most 
"moderate" in nature.  The veteran's flow of conversation 
and thought were characterized as normal, as were his memory 
and judgment.  Affect and mood were unremarkable, 
intelligence was characterized as "average to slightly above 
average," with "no particular lapses in mental 
functioning."  Moreover, the veteran exhibited no pre-
occupations, compulsive behaviors, delusions, or paranoid 
ideation.  Overall, he was found to be "fairly free of 
serious or labile emotionality."

Yet despite Dr. M.C.'s report of relatively mild 
symptomatology in the body of his December 2001 examination 
report, his conclusions suggest the presence of severe mental 
illness.  Dr. M.C. reported that it was nearly "impossible 
for [the veteran] to do any type of work."  As noted above, 
however, Dr. M.C.'s examination report itself noted that the 
veteran had been regularly employed since service.  Moreover, 
a GAF score of 48, which is reflective of serious symptoms, 
was assigned.  DSM-IV, which has been incorporated into the 
rating schedule, notes that patients with GAF scores at this 
level often exhibit symptoms such as suicidal ideation, 
severe obsessional rituals, may have no friends, or are 
unable to keep a job.  See 38 C.F.R. § 4.130 (2006); see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  None of these symptoms 
(or symptoms even approaching these) was noted in Dr. M.C.'s 
December 2001 report.  Dr. M.C. provided no explanation for 
any of these seemingly contradictory findings.  Accordingly, 
the Board believes a VA psychiatric examination is necessary.

Dr. M.C.'s December 2005 examination report also raises 
serious questions which must be answered via a more thorough 
examination.  In this examination report, Dr. M.C. noted that 
the veteran's symptoms had markedly increased in severity 
since the December 2001 examination.  Dr. M.C. reported that 
the veteran had given up nearly all leisure activities and 
social pursuits and was increasingly irritable and 
"explosive," with a "decidedly depressed" affect and mood.  
Speech was reported to be "abnormal" and "circumstantial;" 
cognition was "extremely deteriorated" with significant 
impairment in memory and concentration.  The veteran was 
further characterized to be "at a severely poor risk for any 
type of gainful employment in the competitive market."  A 
GAF score of 44 was assigned.  [The Board notes that despite 
the alleged marked increase in symptomatology outlined by Dr. 
M.C., the GAF score assigned dropped by only four points.]  

However, and significantly in the Board's estimation, despite 
what is described by Dr. M.C. as a significant increase in 
pathology, the record is completely devoid of any psychiatric 
treatment or hospitalization.  Moreover, despite Dr. M.C.'s 
continued suggestion of unemployability, the record reflects 
that the veteran continues to work in the same position which 
he has held for many years.  

Given the complete lack of any evidence of severe psychiatric 
symptoms outside of the four corners of Dr. M.C.'s report, 
the Board believes an additional VA psychiatric examination 
is required.  At a minimum, Dr. M.C.'s examination reports 
are both internally inconsistent and inconsistent with the 
remainder of the medical evidence (or lack thereof).  The 
questions raised by Dr. M.C.'s reports can be resolved only 
through further evidentiary development.  

Both the RO and the Board previously recognized these 
problems and asked for a psychiatric examination.  The 
veteran has not reported for any of the three scheduled VA 
psychiatric examinations.

In short, the Board believes that the evidence of record is 
insufficient for rating purposes as it is internally 
inconsistent and inconsistent with respect to the remainder 
of the record.  See generally Torres v. Nicholson, 20 Vet. 
App. 144 (2005).  This is a single judge memorandum decision; 
however, see Bethea v. Derwinski, 252, 254 (1992) [a non-
precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board 
additionally observes that Torres is another case involving a 
claimant's failure to report for VA examination, evidently 
based on the advice of the same attorney.

A VA examination is necessary to resolve these deficiencies 
in the record.  However, as noted above, the veteran and his 
attorney have exhibited no willingness to cooperate with VA 
in this process.  The veteran has already been scheduled for 
multiple VA examinations.  He has failed to report for each, 
claiming that the private medical evidence which he submitted 
is sufficient to properly adjudicate the claim.  For the 
reasons expressed above, the Board disagrees.

The Board is also concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that presented in Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In that case, as here, the veteran argued that the evidence 
of record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board also finds that the fact pattern presented in this 
case is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea, supra.  In Maged v. West, U.S. Vet. App. No. 97-1517 
(January 8, 1999), the claimant refused to report for VA 
examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17.  The Court held that the 
appellant had not shown good cause for his refusal to attend 
a VA examination and affirmed the Board's denial of service 
connection.  Of particular interest in light of this case is 
the following quote: "By demanding the right to approve or 
disapprove any medical evidence before it is entered into his 
record, the appellant has attempted to manipulate the 
evidence in his favor."  See Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was sufficient to decide the claim.  In 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the same 
attorney presented similar argument to the affect that a 
private medical examination the veteran had submitted was 
sufficient to adjudicate the claim, without the need to 
report for VA examinations.  The attorney further contended, 
as here, that the veteran need not report to a VA examination 
until such time as VA provided the veteran adequate reasons 
for their determination that the private medical examination 
was inadequate.  [The same attorney made similar contentions 
in Torres, supra].

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178. The Court 
further held that 'VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating for 
any service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.

The Board additionally observes that although the veteran 
through his attorney has made the claim that he "is not 
refusing to attend the scheduled VA compensation 
examination", the facts speak otherwise.  This attorney has 
established a pattern of advising his clients not to report 
for VA examinations.  See Torres and Kowalski, both supra.  
It is manifest that the veteran is, in fact, refusing to 
report for VA examinations, and he has refused to attend 
multiple examinations over a number of years.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to an increased rating for PTSD 
cannot be established or confirmed without a current VA 
examination.  The veteran's belief that the private medical 
records were sufficient to adjudicate these claims does not 
represent good cause for his failure to report for multiple 
VA examinations.  See 38 C.F.R. § 3.655(a) (2006); see also 
Kowalski, supra.

Turning to the matter of good cause, neither the veteran nor 
his attorney has offered any reason or excuse for the 
veteran's repeated failure to report for VA examinations 
outside of their repeated protestations that adequate medical 
evidence already exists to properly rate the veteran's PTSD.  
For the reasons outlined above, the Board finds such argument 
unpersuasive.  Such excuse appears to be intended as a smoke 
screen for the veteran's continued lack of cooperation with 
VA, notwithstanding the pious protestations that the veteran 
is "not refusing to attend a VA examination."  It is 
manifestly apparent that the veteran is in fact refusing to 
report for VA examinations scheduled to evaluate his service-
connected PTSD.  He has refused to report for such 
examinations for years.  

As noted in Kowalski, the veteran "and his counsel are 
expected to cooperate in the efforts to adjudicate his 
claim."  Here, they have not done so, and as discussed above 
have failed to provide "good cause" for the veteran's 
repeated failure to attend VA examinations.  The veteran and 
his attorney have been cautioned in various adjudicative 
actions of the RO and by the June 2005 VCAA letter of the 
potential consequences of the continued failure to report for 
VA examination.  See June 2005 VCAA letter, at 1 [noting that 
"[f]ailure to report for a VA medical examination may have 
adverse consequences, including the possible denial of your 
claim" (emphasis in original)].  Despite such repeated 
warning, they still refuse to report for scheduled VA 
examinations.  Because the veteran and his attorney have been 
notified of the potential consequences of the veteran's 
failure to report for VA examinations, there is no prejudice 
to the veteran in denying his claim under the provisions of 
38 C.F.R. § 3.655.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, under the provisions of 38 C.F.R. § 3.655, the 
Board denies the veteran's claim for an increased rating for 
service-connected PTSD.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

The Board notes at he outset of it discussion that, as noted 
above (and explained in greater detail below), the outcome of 
the veteran's increased rating claim for tinnitus turns on 
interpretation of law alone.  Since the resolution of this 
matter is based in the operation of law without regard to the 
current severity of the veteran's tinnitus, no VA examination 
was scheduled for the veteran.  As such, the provisions of 
38 C.F.R. § 3.655 are inapplicable with respect to this 
issue.

Initial matter - the tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
Federal Circuit of the decision of the Court in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.

Review of the record indicates that the veteran's current 
increased rating claim was filed after June 13, 2003 (the 
effective date of the most recent change in the rating 
criteria regarding tinnitus).  The Secretary's stay, however, 
only affected tinnitus claims filed before June 13, 2003.  
Because the veteran's increased rating claim was filed after 
this date, it was not subject to the Secretary's stay.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them. 

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999 and 
June 13, 2003.  See 64 Fed. Reg. 25,202 (1999) and 68 Fed. 
Reg. 25,822 (2003).  Because the veteran filed his increased 
rating claim in December 2003, only the current version of 
Diagnostic Code 6260 is applicable to this case.  It provides 
for a single level of disability.

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See Statement from the veteran, 
dated December 4, 2003.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  Such is 
the only version of Diagnostic Code 6260 applicable in this 
case.  It has never been in dispute.

The arguments of the veteran in the instant case, however, 
appear to be congruent with the Court's holding in Smith.  
See generally Smith v. Nicholson, 19 Vet. App. 63 (2005).  In 
Smith, the Court determined that the "plain meaning" of 38 
C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  The Federal Circuit, however, 
recently reversed the Court's holding in Smith, concluding 
that the Court erred in not deferring to the VA's 
interpretation of Diagnostic Code 6260, which is that a 
veteran is entitled only to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding 
that "the Court may not review the schedule of ratings for 
disabilities . . . or any action of the Secretary in adopting 
or revising the rating schedule"]; Wanner v. Principi, 370 
F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's 
discretion over the rating schedule is "insulated from 
judicial review," with one recognized exception limited to 
constitutional challenges].

Neither the decision of the Court nor the Federal Circuit in 
Smith is applicable in the instant case, however, as that 
case concerned only the pre-June 2003 versions of Diagnostic 
Code 6260.  Only the current version of Diagnostic Code 6260, 
which provides for a single 10 percent rating for tinnitus 
whether the sound is perceived unilaterally or bilaterally, 
is applicable here.  The Federal Circuit's holding in Smith 
(which reversed the Court's opinion on which the veteran 
impliedly relies) is instructive, however, in that it clearly 
states that regardless of the version of Diagnostic Code 6260 
employed, the maximum schedular rating available for tinnitus 
is 10 percent.  The arguments of the veteran and his attorney 
are inapposite to this holding.

As outlined above, the current version of Diagnostic Code 
6260 provides for a maximum 10 percent rating whether the 
sound is perceived unilateral or bilaterally.  Accordingly, 
as there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular consideration

The March 2004 rating decision specifically found that an 
extraschedular evaluation was not warranted in this case.  
See 38 C.F.R. § 3.321(b) (2006).  However, the veteran did 
not challenge that decision in his NOD or at any other time.  
His contentions have been limited to that discussed above, 
i.e., that the former version of the rating schedule allowed 
for separate 10 percent ratings for tinnitus in each ear.  
See NOD, dated November 26, 2004.  Moreover, the veteran and 
his attorney have not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for nasopharynx 
carcinoma.

4.  Entitlement to service connection for squamous cell 
carcinoma.

The veteran also seeks service connection for nasopharynx and 
squamous cell carcinomas.  He maintains that each condition 
is the product of in-service exposure to herbicides.  Because 
the resolution of these claims hinges on identical provisions 
of law and a similar factual background, for the sake of 
economy the Board will address both in common discussion.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2006).

The diseases which are deemed to be associated with herbicide 
exposure, however, do not include nasopharynx or squamous 
cell carcinomas.  See 38 C.F.R. § 3.309(e) (2006); see also 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003).



Combee considerations

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993); 
see also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

As explained above, for service connection to be granted 
there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between (1) 
and (2).  See Hickson, supra.

With respect to element (1), the veteran's private physician, 
Dr. M.B., reported in a January 2005 statement that the 
veteran suffers from both nasopharynx and squamous cell 
carcinomas.  There is no verification of such diagnoses in 
the very sparse medical records provided by the veteran.  
Nonetheless, for purposes of this decision only, the Board 
finds that the first Hickson element has been satisfied.  

Concerning element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, there is no evidence of treatment or 
diagnosis of cancer in any form either in service or for over 
three decades thereafter.  The veteran does not contend 
otherwise, and he has pointed to no medical or other evidence 
indicting or suggesting the presence of cancer during service 
or within the one year presumptive period thereafter.

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam.  The veteran has not pointed to, and 
the record on appeal does not suggest, that there may be any 
other causative factor.  Because the veteran in fact served 
in Vietnam, exposure to herbicides is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2006).  To that 
extent only, element (2) is met.

Moving on to crucial element (3), medical nexus nasopharynx 
and squamous cell carcinomas are not deemed presumptive Agent 
Orange-related diseases by law, and the Secretary of VA has 
not so determined.  Thus, service connection may not be 
established by statutory presumption.  See 38 U.S.C.A. § 1116 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

As indicated in the law and regulations section above, 
service connection may still be established on a direct 
basis, i.e. via medical opinion linking the claimed 
disability to the presumed herbicide exposure.  See Combee, 
supra.  

Congress has required the Secretary, in association with 
National Academy of Sciences (NAS), to determine whether the 
occurrence of certain diseases in humans can be linked to 
exposure to herbicides.  After conducting extensive study of 
the question and reviewing all pertinent medical literature, 
the NAS determined that there was insufficient evidence to 
establish a relationship between herbicide exposure and 
carcinomas of the nasopharynx or skin (including squamous 
cell carcinoma).  The Secretary adopted the findings of the 
NAS and made a similar determination that these cancers are 
not linked to herbicide exposure.  Specifically, the 
Secretary made the following conclusion regarding cancers of 
the nasopharynx:

Taking account of the available evidence and NAS 
analysis, the Secretary has found that the credible 
evidence against an association between herbicide 
exposure and nasopharyngeal cancer outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.  

See 68 Fed. Reg. at 27,632 (May 20, 2003).

With regard to skin cancers, including squamous cell 
carcinoma, the Secretary made a similar conclusion:

Taking account of the available evidence and NAS 
analysis, the Secretary has found that the credible 
evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  

See 68 Fed. Reg. at 27,639 (May 20, 2003).

Thus, the record establishes, based on scientific studies, 
that there is no connection between presumed herbicide 
exposure and the cancers claimed by the veteran.     

There is of record a statement of Dr. M.B., the veteran's 
private physician.  Dr. M.B. determined that "[t]here is a 
probability that [the veteran's] cancer is related to Agent 
Orange exposure."  Dr. M.B. failed to provide any 
explanation or underlying rationale for this conclusion.    

The Board finds the statement of Dr. M.B. to be of no 
probative value because it is conclusory in nature, provides 
no explanation for the ultimate conclusion rendered, and is 
unaccompanied by a review of the claims file or any pertinent 
medical literature.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence].  

Moreover, use of the term "a probability" by Dr. M.B. is 
inherently vague.  The Board interprets the term "a 
probability" to mean "any probability", to include, for 
example, a probability of less than one percent.  The Board 
cannot read into this statement the interpretation that "a 
probability" means "a likelihood" (i.e., as likely as 
not).  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].   

Unlike Dr. M.B.'s opinion, the Board finds the extensive NAS 
studies to be of considerable probative value, as such was 
well-explained and based on extensive studies and review of 
the medical literature by pre-eminent scientists and 
clinicians at the NAS.  

The only other evidence in the claims file serving to link 
the veteran's nasopharynx and squamous cell carcinomas with 
his period of service is the veteran's own statements and 
those of his attorney.  It is now well settled, however, that 
lay persons without medical training, such as the veteran and 
his attorney, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, the veteran's 
statements, and those of his attorney, are not probative of a 
nexus between his disabilities and military service.  

For reasons stated above, the board concludes that Hickson 
element (3) has not been satisfied, and the veteran's claims 
fail on that basis.

In arriving at its decision, the Board is cognizant of the 
fact that it has relied upon the findings of the Secretary.  
Such findings, although not contained in the claims file, is 
a matter of public record.  Moreover, the information 
contained in the Federal Register provisions quoted and cited 
above resulted in the list of disease associated with 
exposure to certain herbicide agents noted in 38 C.F.R. § 
3.309(e), of which the veteran was apprised in both the 
rating decision and the statement of the case.  See the May 
2005 statement of the case, pages 9 et seq.  See also  Morris 
v. Derwinski, 1 Vet. App. 261 (1991) [the Court in Morris 
noted that the United States Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
nasopharynx and squamous cell carcinomas.  The benefit sought 
on appeal are accordingly denied.


ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for tinnitus is denied.

Service connection for nasopharynx carcinoma is denied.

Service connection for squamous cell carcinoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


